DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/22/2022 have been entered.  Claims 1-2, 4-13 and 16 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 3 and 14-15 have been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (Pub. No. 2017/0296751).
Regarding claim 1, Newton et al. teaches a cartridge holder assembly (10/14, Figs. 1-6) comprising:  an enclosed cartridge (14, Fig. 2) defining a longitudinal axis (vertical longitudinal axis of 14) and comprising a generally cylindrical main portion (see body of 14 being cylindrical), a distal outlet portion (distal outlet portion, Fig. 2A below) having a neck portion (neck portion, Fig. 2A below) with a circumferential shoulder portion (shoulder portion, Fig. 2A below), and a proximal portion (proximal portion, Fig. 2 below) having an opening (opening of proximal portion that permits 18 to be inserted within 14) surrounded by a circumferential rim (proximal edge of 14, see Fig. 2 below the Examiner has interpreted rim as an edge), a cartridge holder distal portion (see Fig. 5 below) comprising a distal support structure (30/32, see Figs. 2A and 4-5) engaging the cartridge neck portion (see Fig. 2A, it should be noted that all of the components of the device are either directly or indirectly engaged) and being adapted to support the cartridge against movement in a distal direction (see [0027]), and a cartridge holder proximal portion (see Fig. 5 below) comprising a proximal support structure (38, Fig. 4) engaging the cartridge circumferential rim (proximal edge, Fig. 2 below, it should be noted that all of the components of the device are either directly or indirectly engaged), and being adapted to support the cartridge against movement in a proximal direction (see [0033], where 14 is snugly radially secured within 10), but does not specifically teach wherein the proximal support structure is elastically deformed only, and the distal support structure is plastically deformed.  However, Newton teaches various embodiments of elements 32 and 38 including element 32 being elastically deformed (see [0031]) and element 38 being similar to element 32 where element 32 may also be formed to be fully plastically deformed (see [0031] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Newton by forming element 38 to be fully elastically deformed (see [0031] and [0033]) and element 32 to be plastically deformed (see [0031]) as taught by Newton because Newton teaches that elements 32 and 38 can have such properties while still performing their intended function ([0031] and [0033]).  Further, Newton teaches that changes may be made to the device (see [0042]).  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art. 
Annotated Fig. 2
Annotated Fig. 2A

[AltContent: textbox (rim)][AltContent: arrow]
    PNG
    media_image1.png
    235
    345
    media_image1.png
    Greyscale


[AltContent: textbox (distal outlet)]
[AltContent: arrow][AltContent: textbox (circumferential shoulder)][AltContent: arrow][AltContent: textbox (neck portion)][AltContent: ]
    PNG
    media_image2.png
    334
    402
    media_image2.png
    Greyscale







Examiner’s Annotated Fig. 5
Examiner’s Annotated Fig. 5
[AltContent: textbox (proximal cartridge holder
portion)][AltContent: textbox (distal cartridge holder
portion)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    533
    199
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (proximal free edge)]

    PNG
    media_image4.png
    386
    542
    media_image4.png
    Greyscale



Regarding claim 2, Newton et al. teaches wherein the proximal support structure (38) essentially is non-deformed (see [0033], see where 38 may be tapered; hence, 38 is essentially non-deformed).  
Regarding claim 4, Newton et al. teaches wherein the proximal support structure (38) is in the form of a number of axially oriented rib portions (see Fig. 4) adapted to engage a portion of the circumferential rim (portion of the edge of 14, see Fig. 2 above) of the enclosed cartridge (14, it should be noted that all of the components of the device are either directly or indirectly engaged).  
Regarding claim 5, Newton et al. teaches wherein the proximal support structure (38) is in the form of a number of circumferential segments (see Fig. 4) adapted to engage a circumferential rim portion (portion of the edge of 14, see Fig. 2 above) of the enclosed cartridge (14, it should be noted that all of the components of the device are either directly or indirectly engaged).  
Regarding claim 6, Newton et al. teaches wherein the distal support structure (30/32) is formed integrally with the cartridge holder distal portion of the cartridge holder assembly (distal portion of cartridge holder, Fig. 5 and Fig. 5 above) and/or the proximal support structure is formed integrally with the proximal portion of the cartridge holder assembly.  
Regarding claim 7, Newton et al. teaches wherein the cartridge holder distal portion and cartridge holder proximal portion (see Fig. 5 above) of the cartridge holder assembly are non-removably connected to each other (see Fig. 5 above).  
Regarding claim 8, Newton et al. teaches wherein the cartridge holder distal portion of the cartridge holder assembly (see Fig. 5 above) comprises a tubular main portion (10c, Fig. 3) in which the cylindrical main portion of the cartridge (14) is arranged (see Fig. 2).  
Regarding claim 9, Newton et al. teaches wherein the cartridge holder assembly (12) is generally cylindrical (see Fig. 1 illustrating 12 as cylindrical).  
Regarding claim 10, Newton et al. teaches wherein the cartridge (14) is manufactured from glass (see [0023]).  
Regarding claim 11, Newton et al. teaches wherein the cartridge holder proximal portion (see Fig. 5 above) comprises a threaded bore (36, Fig. 3).  
Regarding claim 12, Newton et al. the cartridge holder assembly as in claim 1 (see rejection of claim 1 above) forming part of a drug delivery device (12, Fig. 1), the drug delivery device (12) comprising: - a drug expelling structure (18, Fig. 2) for expelling a set dose from the cartridge (14, see [0024]).  
Regarding claim 13, Newton et al. the drug delivery device (12) further comprising a dose setting structure (20, Fig. 2, it is the Examiner’s position that 20 is a dose setting structure as a result of a dose being set based on how far the plunger is moved).  
Regarding claim 16, Newton et al. teaches wherein the distal support structure (30/32) is in the form of a number of axially oriented rib portions (30/32) each comprising a proximal free edge (side proximal edge of 30 and 32, see Fig. 5 below) adapted to engage the cartridge shoulder portion (see Fig. 2A, it is also the Examiner’s position that 32 indirectly engages the shoulder portion as a result all of the components of the device being either directly or indirectly engaged), at least a portion of the proximal free edge being deformed (see Figs. 2A and 5 and [0027]).
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Regarding Newton, applicant argues that Newton provides a solution in which the cap of the cartridge assembly is held in place by the deformable members 32 and 30 engaging the distal top surface 26a respectively the bottom surface 26b of the cap 26.  In addition, it would be against the teachings of Newton to modify the cartridge holder from a “cap-holding” to a “cartridge holding” structure to arrive at claim 1.  Applicant also argues that Newton disclosing that the deformable rib members 32 engaging the top surface of the cap as “crush” structures which can only be interpreted as plastically deformed.  Hence, there is no disclosure that the flexible finger members 30 servicing to grip below the cap should be plastically deformed.  In addition, applicant argues that rib structures 38 neither provide axial support nor are they plastically deformed let along engage the cartridge shoulders.  Hence, applicant concludes the following:
Newton teaches that a cartridge should be held axially in place by gripping the cap member.
Newton fails to disclose a proximal support for the cartridge corresponding to the circumferential rim. To provide such a structure would require a general redesign of the disclosed drug delivery device. 
Newton fails to disclose a plasticly deformed supporting structure engaging the glass cartridge, let alone the shoulder portion.
Newton fails to disclose support structure in the form of a number of axially oriented rib portions (225) each comprising a proximal free edge adapted to engage the cartridge shoulder portion, at least a portion of the edge being deformed 

Applicant also argues that Newton fails to teach that the proximal support structure is elastically deformable only and the distal support structure is plastically deformable.  Applicant argues that the claimed invention is not a mere design but a solution that cannot be deducted from Newton.  Applicant also states that ribs 38 neither provide support nor are they plastically deformed or engage the cartridge shoulder.  Lastly, applicant states the goal of the present invention and the issues that the present invention solves.
The Examiner respectfully disagrees. In regards to applicant’s argument that Newton provides a solution in which the cap of the cartridge is held and it would be against the teaching of Newton to modify the cartridge holder from a “cap-holding” structure to a “cartridge holding” structure to arrive at claim 1 it should be noted that Applicant’s arguments relies on language solely recited in preamble recitations in claim(s) 1,  “a cartridge holder assembly”. When reading the preamble in the context of the entire claim, the recitation “a cartridge holder assembly” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Hence, it should be noted that applicant’s claimed invention is structurally defined by the limitations after “comprising” and it is the Examiner’s position that Newton teaches all of the structural limitations recited in the claims.
In addition, it should be noted that Newton is not being modified to be a “cartridge holding” device because Newton is in fact a cartridge holding device as a result of the device taught by Newton having a cartridge retainer (10) which holds cartridge (14).  Further, seemingly applicant is mixing concepts of the rejection of the claims verses what the specification of the prior are discloses in that applicant is arguing that Newton cannot teach the claimed invention because the issues that Newton is attempting to solve are different from the issues that the present invention is attempting to solve.  As previously stated, Newton may seek to solve a different issue then applicant; however, applicant has not claimed the present invention in a manner in which to distinguish the structural features of the present invention from the structural features taught by Newton. 
Regarding applicant’s arguments that elements 30 do not serve to grip below the cap and to plastically deform is irrelevant to the rejection of the claims.  It should be noted in the rejection of the claims the Examiner recites elements 30 and 32 as the distal support structure but only recites element 32 as the portion of the distal support structure that plastically deforms.
Regarding applicant’s argument that longitudinally extending ribs 38 do not provide axial support and are not plastically deformed or engage the cartridge shoulder it should be noted that Fig. 4 of Newton illustrates elements 38 axially extending into the lumen of 10; further, Newton teaches that elements 38 engage the outer sidewall of the cartridge 14; hence, it is the Examiner’s position that elements 38 provide some form of axial support to cartridge 14.  Further, the rejection is not based on elements 38 plastically deforming; elements 38 are referenced as the proximal support structure and are modified in the rejection to only elastically deform (see rejection above); hence, it is not clear why applicant is arguing that elements 38 do not plastically deform.  Finally, it should be noted that all of the elements of the device in Fig. 1 of Newton are either in direct or indirect engagement; and it is the Examiner’s position that elements 38 indirectly engage the cartridge shoulders.  Seemingly applicant is arguing that elements 38 do not directly engage the cartridge shoulder; however, such limitations are not being claimed.
Regarding applicant’s argument i. above it is not clear to the Examiner how this argument pertains to the structural limitations recited in claim 1.  As previously states the teachings of Newton being different from the issues that applicant is attempting to solve do not mean that structurally Newton does not teach the claimed limitations and it is the Examiner’s position that Newton teaches all of the structural limitations after “comprising.”
Regarding applicant’s argument ii. above it is the Examiner’s position that all of the components in Fig. 1 of Newton are either directly or indirectly engaged and the circumferential rim in Fig. 2 below is in indirect engagement with elements 38.  Further, Newton teaches that elements 38 engage the outer sidewall of the cartridge 14; hence, it is the Examiner’s position that elements 38 provide some form of axial support to cartridge 14.

[AltContent: textbox (rim)][AltContent: arrow]
    PNG
    media_image1.png
    235
    345
    media_image1.png
    Greyscale


Regarding applicant’s argument iii. above it is the Examiner’s that Newton in paragraph [0031] teaches that elements 32 are plastically deformable in that Newton states that “In one embodiment, the one or more deformable members 32 plastically deform upon contact with the cap 26” in [0031]).  Further, as previously stated all of the components in Fig. 1 of Newton are either directly or indirectly engaged and seemingly applicant is arguing that elements 32 do not directly engage the shoulder of the cartridge, but such limitation is not being claimed.  However, it should be noted that the distal support structure was referenced as 30/32 and element 30 directly engages the shoulder of the cartridge while element 32 indirectly engages the shoulder of the cartridge and plastically deforms.
Regarding applicants argument iv. above it is the Examiner’s position that annotated Fig. 5 above illustrates the plurality of ribs having a proximal free edge and as previously stated all of the components in Fig. 1 of Newton are either directly or indirectly engaged and the distal support structure was referenced as 30/32 and element 30 directly engages the shoulder of the cartridge while element 32 indirectly engages the shoulder of the cartridge and plastically deforms.  Further, element 38 was referenced as the proximal support structure and element 38 indirectly engages the cartridge shoulder and is modified to elastically deform based on the teachings of Newton.
Regarding applicant’s argument that the claimed structure is not merely a design in reference to the modification of element 32 to be plastically deformable and element 38 to be only elastically deformable it is the Examiner’s position that Newton teaches that elements 32 may be formed to be plastically deformable and elements 38 may be formed to be only elastically deformable and that such modification is not a design modification due to Newton teaches such configuration.  
Therefore, in light of the amendments to the claims the rejection is maintained (see rejection above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783